DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 9 is missing and will be interpreted as being canceled.

Claim Objections
Claims 15-16 are objected to because of the following informalities:  Multiple periods in the claims (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required [a. should be (a) i. should be (i), etc.].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht et al. (WO 2016/007453).
Regarding claims 1, 4 and 10-11:  Hecht et al. (WO ‘453) discloses a redox-initiator system [abstract], wherein the redox-initiator system is present on an application device (e.g. brush) [pg. 38, ln. 22-27].  Hecht et al. (WO ‘453) discloses hydroperoxides, such as cumene hydroperoxide and t-butyl hydroperoxide [pg. 25, ln. 1-9].  Hecht et al. (WO ‘453) discloses the catalyst paste of Ex. 2 [Ex. 2; pg. 41, ln. 5 - pg. 44; Table 1, Ex. 2] contains 0.7 wt% AP (ascorbyl palmitate [pg. 42, ln. 21]; log D 5.01 [instant specification pg. 33]), and the base paste of Ex. 2 contains 0.02 wt% Cu(II) acetate monohydrate {log D -0.23 [instant specification pg. 33]} and 1.0 wt% t-butyl hydroperoxide (log P 0.98 [instant specification pg. 33]) {note: t-butyl hydroperoxide exchanged for CHP (cumene hydroperoxide [pg. 42, ln. 24]) as the hydroperoxide [see MPEP 2131.02] {corresponding to log D AP - log P t-butyl hydroperoxide of 4.03} [Ex. 2; pg. 41, ln. 5 - pg. 44; Table 1, Ex. 2].
Note: claim 11 further defines species of the hydrophobic transition metal component recited in claim 1.  However, as claimed, such species only further define the genus of the optional hydrophobic transition metal component (i.e. claim 11 does not require the application device to comprise the hydrophobic transition metal).
Regarding claim 13:  Hecht et al. (WO ‘453) discloses Ex. 2 contains 1.98 wt% MHP (methacryloylhexaphosphate [pg. 42, ln. 15]) [Ex. 2; pg. 41, ln. 5 - pg. 44; Table 1, Ex. 2].
Regarding claim 14:  Hecht et al. (WO ‘453) discloses the redox-initiator system is present on an application device (e.g. brush), wherein the brush contains the reducing agent and is brought in contact with the remaining part of the redox-initiator system [pg. 38, ln. 22-27].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hecht et al. (WO 2016/007453) as applied to claim 1 above.
Regarding claim 5:  Hecht et al. (WO ‘453) discloses the basic claimed application device [as set forth above with respect to claim 1]; wherein Hecht et al. (WO ‘453) discloses adding soluble organic polymers, such as polyvinyl acetate [pg. 33, ln. 9-10].
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 12:  Hecht et al. (WO ‘453) discloses the basic claimed application device [as set forth above with respect to claim 1].
Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Hecht et al. (WO 2016/007453) and Thalacker et al. (US 2013/0143176) do not disclose the claimed methods.

Response to Arguments
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. The rejection of claims based upon Hecht et al. (WO 2016/007453) is maintained.
Hecht et al. (WO ‘453) was relied on for disclosing a redox-initiator system [abstract], wherein the redox-initiator system is present on an application device (e.g. brush) [pg. 38, ln. 22-27].  Hecht et al. (WO ‘453) discloses hydroperoxides, such as cumene hydroperoxide and t-butyl hydroperoxide [pg. 25, ln. 1-9].  Hecht et al. (WO ‘453) discloses the catalyst paste of Ex. 2 [Ex. 2; pg. 41, ln. 5 - pg. 44; Table 1, Ex. 2] contains 0.7 wt% AP (ascorbyl palmitate [pg. 42, ln. 21]; log D 5.01 [instant specification pg. 33]), and the base paste of Ex. 2 contains 0.02 wt% Cu(II) acetate monohydrate {log D -0.23 [instant specification pg. 33]} and 1.0 wt% t-butyl hydroperoxide (log P 0.98 [instant specification pg. 33]) {note: t-butyl hydroperoxide exchanged for CHP (cumene hydroperoxide [pg. 42, ln. 24]) as the hydroperoxide [see MPEP 2131.02] {corresponding to log D AP - log P t-butyl hydroperoxide of 4.03} [Ex. 2; pg. 41, ln. 5 - pg. 44; Table 1, Ex. 2].
As Hecht et al. (WO ‘453) discloses hydroperoxides, such as cumene hydroperoxide and t-butyl hydroperoxide [pg. 25, ln. 1-9], an embodiment containing t-butyl hydroperoxide is anticipated.  A genus does not always anticipate a claim to a species within the genus.  However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that “the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in 35 U.S.C. § 102(a), in that publication.”). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.). [See MPEP 2131.02].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767